DETAILED ACTION
This office action is in response to the Application No. 15881056 filed on
2/27/2017. Claims 2 and 10 have been cancelled, claims 1, 3-9 and 11-15 are presented for examination and are currently pending. Applicant’s arguments have been carefully and respectfully considered.

Response to Arguments
2.	In page 10 of the remarks, the applicant has argued that “Falcon, does not disclose "the storage area includes a filter data storage area, and the filter data storage area comprises: a first area for storing the first filter data having a first bit width; and a second area, different from the first area, for storing the second filter data having a second bit width… Falcon does not differentiate between the first filter data having a first bit width and the second filter data having a second bit width with respect to where they are stored.” Falcon merely discloses first and second storage areas SCR1 and SCR2. See [0034]. Falcon does not differentiate between the first filter data having a first bit width and the second filter data having a second bit width with respect to where they are stored.” 
	In page 11 of the remarks, the Applicant has also argued that “Amended claims 9 and 12 are patentable for reasons analogous those for claim 1.”
	The office respectfully disagrees with the arguments of the applicant above. In the instant specification, the applicant states that “filter data, weight data, and biases are collectively referred to as filter data.”(US20180247182, [0032]), so weights are type of filter data. Falcon teaches weights may vary based on, for example, different filter
functions that are available to be performed on images [0093]. Falcon also teaches weights may be at a low precision, such weights may be learned by processing device at maximum precision, such as at 32-bit floating point numbers. Weights may be scaled up for use within calculation circuit in order to maximize their possible precision [0097]. As a result, Falcon teaches weights can have different bit width with different sizes. Falcon teaches registers for storing weights [0107], registers can have a number of fixed-sized or variable-sized data elements [0032] and they teach “SRC1 (as a first storage area) and “SRC2 (as a second storage area) may be a first and second source storage register [0034] which are both different from each other. 
	Falcon teaches thirty-two-bit floating point values width [0098] (as first filter data) which means that the floating point value has a 32 bit width, this reads on the applicant’s disclosure in the instant specification that “it is common to use a 32 bit wide single-precision floating-point number for the data type of the filter data” (US20180247182, [0051]).
	Falcon teaches eight-bit fixed point values (as second filter data) [0098] which means that the fixed point value has a 8 bit width which reads on Applicant disclosed fixed-point type filter data is used in the third embodiment (US20180247182, [0102]).
	Therefore, filter data in Falcon can have different sizes. 
	So it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified primary reference Lin by using Falcon’s SRC1 (as a first storage area) and SRC2 (as a second storage area), (registers for storing weights [0107], the filter data storage area comprises: a first area (“SRC1” is a first storage area [0034]), for storing the first filter data having a first bit width ((thirty-two-bit floating point weight value (as first filter data)) [0098]); and a second area (SRC2” is second storage area [0034]) different from the first area, for storing the second filter data having a second bit width (eight-bit fixed point weight value (as second filter data)) [0098]), the first bit width (thirty-two-bit floating point weight value [0098]) and the second bit width (eight-bit fixed point weight value [0098]) are different from each other for the of reducing model size, reducing processing time, reduce memory and reduce power consumption of a convolutional neural network (Falcon, [0025])
	In page 11 of the remarks, the Applicant has argued that “As illustrated in FIG. 3 (reproduced above) and described in the specification of the present application, By evaluating necessary operational precision in each intermediate layer separately for each layer, only the necessary bit width can be stored and the storage space is saved. [0035]. Falcon does not provide the above-described feature or the attendant advantage thereof. Likewise, Lin, Shen, and Kato also fail to teach or suggest this feature of the claim. “
	The office respectfully disagrees with the arguments of the applicant above. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “evaluating necessary operational precision in each intermediate layer separately for each layer”) are not recited in the rejected claims.  Although the claims are interpreted In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The office withdraws the 112(b) rejection for claim 12, in view of the amendments made to claim 12. The office maintains the 112(b) rejection for claim 13 because the claim recites “the filter data” which lacks antecedent basis. Claim 12 only recites “first filter data” and “second filter data”. It is not clear in claim 13 which filter data is referred to, is it “first filter data” or “second filter data” only or both first and second filter data. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “input device”, and “output device” in claim 1 and 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Also these limitations use generic place holders modified by functional language and the area not modified by sufficient structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the filter data” which lacks antecedent basis. Claim 12 recites “first filter data” and “second filter data”. It is not clear which filter data is referred to, is it “first filter data” or “second filter data” only or both first and second filter data.
Claims 14-15 depend from claim 13.  Both claims also recite ‘the filter data’; therefore these claims are also rejected under 112(b) because the term ‘the filter data’ lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US20160328647) in view of Shen et al. (US20160148078) in view of Falcon et al. (US20160026912) and further in view of Kato et al. (US20110239032).

Regarding claim 1, Lin teaches an information processing apparatus comprising (processor is implemented as a combination of computing devices [0091]):
an input device for receiving data (camera [0062], which acquires image data);
as operation unit which constitutes a convolutional neural network that performs processing of the data (a convolutional neural network 300 designed to recognize visual features [0062] Fig. 3A 300);
a storage area for storing data to be used in the operation unit (a software module may reside in any form of storage medium such as random access memory (RAM), read only memory (ROM), flash memory [0092]);
 and an output device for outputting a result of the processing (user interface, [0094], displays result), 
wherein the convolutional neural network (a convolutional neural network 300 Fig. 3A) 
includes: a first intermediate layer (convolution layer 318 or 320, Fig. 3A, [0070]; C1 or C2, Fig. 3B [0072]) 
for performing a first processing (product operation [0045]);
(fully connected layer, Fig. 3A, [0074]; FC1, 
Fig. 3B)
 for performing a second processing (product operation [0045]),  
wherein a bit width of first filter data and a bit width of second filter data differ from each other.(the bit width for a fully connected layer may be less than the bit width for a convolutional layer of the neural network [0080], different bit widths may be selected for weights of each layer of the neural network, [0026],  bit width selection techniques may also be applied to components of computational stage, a layer of ANN such as DCN may refer to weights values, [0036])
Lin does not explicitly teach a first inner product operation and a second inner product operation.
However, Shen teaches a first inner product operation and a second inner product operation (a convolution includes generation of an inner product based on the filter and the input data (abstract)) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Lin to incorporate the teachings of Shen for the benefit of a convolutional neural network that is trained to analyze input data in various different manners, such as to perform classification, regression, or other data processing (Shen et al, [0012]). 
Lin does not explicitly teach wherein the storage area includes a filter data storage area the filter data storage area comprises: a first area for storing the first filter data having a first bit width and a second area, different from the first area, for storing the second filter 
Falcon teaches wherein the storage area includes a filter data storage area (registers for storing weights [0107]. The applicant discloses that such filter data, weight data, and biases are collectively referred to as filter data, instant specification [0032]), 
the filter data storage area comprises: a first area (“SRC1” is a first storage area [0034]) 
for storing the first filter data having a first bit width ((thirty-two-bit floating point weight value (as first filter data)) [0098]); 
and a second area (SRC2” is second storage area [0034]) different from the first area
for storing the second filter data having a second bit width (eight-bit fixed point weight value (as second filter data)) [0098]).
the first bit width (thirty-two-bit floating point weight value [0098]) 
and the second bit width (eight-bit fixed point weight value [0098]) are different from each other.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Lin modified by Shen to incorporate the teachings of Falcon for the benefit of reducing model size, reducing processing time, reduce memory and reduce power consumption of a convolutional neural network (Falcon, [0025])

Kato teaches a bank configuration and address allocation in the first area (aweight 
storage destination register indicates a storage destination address [0071], and the weight of one row of the filter kernel are loaded on the storage unit [0116]) are same as a bank configuration and address allocation in the second area (a weight storage destination register indicates a storage destination address [0071] 
	It would have been obvious to a person having ordinary skill in the art before the   effective filing date of the claimed invention to have modified Lin modified with Shen further modified by Falcon to incorporate the teachings of Kato for the benefit of a convolution operation circuit which can perform a high speed convolution operation by a simple configuration (Kato, [0021]).

Regarding claim 3, Lin modified by Shen modified by Falcon modified by Kato teaches the information processing apparatus of claim 1, Lin teaches wherein the first intermediate layer is a convolution layer (convolution layer 318 or 320, Fig. 3A, [0070]; C1 or C2, Fig. 3B [0072]) 
or a fully connected layer (fully connected layer Fig. 3A, [0074])
and the second intermediate layer is a convolution layer (the convolutional layer [0080])
or a fully connected layer (fully connected layer, Fig. 3A, [0074]; FC1, Fig. 3B).

(storing scaling factors [0117])
stores the bit width of the first filter data (thirty-two-bit floating point weight value) [0098])
and the bit width of the second filter data (eight-bit fixed point weight value) [0098]). Instant specification discloses that weight data is referred to as filter data (Instant specification, [0017]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Lin modified by Shen to incorporate the teachings of Falcon for the benefit of reducing model size, reducing processing time, reduce memory and reduce power consumption of a convolutional neural network (Falcon, [0025])

Regarding claim 5, Lin modified by Shen modified by Falcon modified by Kato teaches the information processing apparatus of claim 1, Lin also teaches wherein the first intermediate layer has a larger number of parameters required for processing than the second intermediate layer, (a layer that has one million weights to a layer that has one thousand weights [0033])
and the bit width of the first filter data is larger than the bit width of the second filter data (fully connected layers may be more robust to quantization noise compared to convolution layers, it may be desirable for fully connected layers to have greater quantization in comparison to the quantization of the convolutional layers, [0032], bit width of fully connected layer may be less than bit width for a convolutional layer, [0080])
Shen teaches a first inner product operation and a second inner product operation (a convolution includes generation of an inner product based on the filter and the input data (abstract)) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Lin to incorporate the teachings of Shen for the benefit of a convolutional neural network that is trained to analyze input data in various different manners, such as to perform classification, regression, or other data processing (Shen et al, [0012]). 

Regarding claim 6, Lin modified by Shen modified by Falcon modified by Kato teaches the information processing apparatus of claim 1, Lin teaches the first intermediate layer (convolution layer 318 or 320, Fig. 3A, [0070]; C1 or C2, Fig. 3B [0072]) 
is located before the second intermediate layer (fully connected layer, Fig. 3A, [0074]; FC1, Fig. 3B), 
and the bit width of the first filter data operation is larger than the bit width of the second filter data (fully connected layers may be more robust to quantization noise compared to convolution layers, it may be desirable for fully connected layers to have greater quantization in comparison to the quantization of the convolutional layers, [0032], bit width of fully connected layer may be less than bit width for a convolutional layer, [0080])
(a convolution includes generation of an inner product based on the filter and the input data (abstract)) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Lin to incorporate the teachings of Shen for the benefit of a convolutional neural network that is trained to analyze input data in various different manners, such as to perform classification, regression, or other data processing (Shen et al, [0012]). 

Regarding claim 8, Lin modified by Shen modified by Falcon modified by Kato teaches the information processing apparatus of claim 1, Lin teaches the information processing apparatus is configured by an FPGA (implementing with or performing with a field programmable gate array signal (FPGA) [0091]),
the storage area is a semiconductor memory mounted on the FPGA (computer-readable media can comprise RAM that can be used to carry or store desired program code [0099] and RAM or random access memory is a form of semiconductor memory technology), 
and the operation unit is a programmable logic cell mounted on the FPGA (the processing system may be implemented with one or more field programmable gate arrays (FPGAs), programmable logic devices,… (PLDs) [0097]). 

Claim 7 is rejected under 35 U.S.C 103 as being unpatentable over Lin et al. (US20160328647) in view of Shen et al. (US20160148078) in view of Falcon et al. (US20160026912) in view of Kato et al. (US20110239032) and further in view of Sharma et al. (US20170032222)

Regarding claim 7, Lin modified by Shen modified by Falcon modified by Kato teaches the information processing apparatus of claim 1, Lin also teaches the bit width of the first filter data is larger than the bit width of the second filter data (for one million weight layer, a small reduction in bit width can produce a significant change in the overall model size, in the layer with one thousand weights, a larger bit width may have a smaller impact, [0033]).
Shen teaches a first inner product operation and a second inner product operation (a convolution includes generation of an inner product based on the filter and the input data (abstract)) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Lin to incorporate the teachings of Shen for the benefit of a convolutional neural network that is trained to analyze input data in various different manners, such as to perform classification, regression, or other data processing (Shen et al, [0012]). 
However, Lin modified by Shen modified by Falcon modified by Kato did not explicitly teach the first intermediate layer is a layer for detecting an object by using color information for image data, and the second intermediate layer is a layer for edge detection of an object for the image data.
Sharma teaches a layer for detecting an object by using color information for image data (obtaining color images in multiple phases using a variety of methods known in the art, related art, or developed later including…fine-tuning can be advantageous to retain the useful low-level feature extractors (e.g., convolutional layers 104) [0043]), 
and a layer for edge detection of an object for the image data (the lower learning 
layers 104 provide more generic features (e.g., edges), [0043]), 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin modified with Shen to incorporate the teachings Sharma for the benefit of a depth-enhanced color feature extractor that allows utilizing the depth information present in the training dataset during testing or real-world applications to improve task performance (Sharma, [0026]).

Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Falcon et al (US20160026912) in view of Todorokihara (US20090192958)

Regarding claim 9, Falcon teaches an image recognition apparatus ((system-on-a-chip (SOC 700, Fig. 7) comprising a processing unit [0084]) and electronic devices that incorporate a processor [0060], e.g. electronic device 800 for utilizing a processor 810 [0076] Fig. 8) 
that classifies and identifies a type of an object in an image (image processor 724 [0075], Fig. 7), 
the image recognition apparatus comprising: an input device (input device [0127]) 
for receiving the image (camera 854 [0078], Fig. 8),
an operation unit for performing processing of the image (CNN system 900 [0080] Fig. 9);
(a storage system including volatile and non-volatile memory and/or storage elements [0127]); 
wherein the operation unit has a plurality of hierarchical layers (CNN system 900 that includes a convolution layer 902, an average pooling layer 904, and a fully-connected neural network 906, [0080], Figure 9) 
for performing a convolutional operation of a filter for extracting a feature amount of the image (when an input is a sequence of images 910, convolution layer 902 may apply filter operations 908 to pixels of image 910 [0080], Figure 9),
in order to process the image, performs the convolutional operation (filter operations 908 may be implemented as convolution of a kernel over the entire image as illustratively shown in element 912 [0080], Figure 9) 	
in a subsequent hierarchical layer with respect to a result of the convolutional operation obtained in a previous hierarchical layer (results of filter operations 908 may be summed together to provide an output from convolution layer 902 to the next pooling layer 904. Pooling layer 904 may perform subsampling to reduce images 910 to a stack of reduced images 914… The output of pooling layer 904 may be fed to the fully-connected neural network 906 to perform pattern detections [0080], Figure 9)
and determine data types of filter data (disclosing determining to scale up and scale down the weights, the precision of the scaled up or down weights are the data types that is determined [0091]-[0092])
to be used in the convolutional operation for each hierarchical layer (calculation circuits are reconfigured to perform operations at different precisions for different layers and [0084] discloses scaling up or down based on the calculation circuit.[0097])
so that the data types include at least two different data types (by scaling the weights of thirty-two-bit floating point weight value and eight-bit fixed point weight value [0098])
Falcon does not explicitly teach wherein the storage area includes a filter data storage area for storing the filter data for each of the hierarchical layers, a plurality of pieces of the filter data is stored in one address of the filter data storage area, and a number of pieces of filter data stored in one address is not same for each hierarchical layer.
Todorokihara teaches wherein the storage area includes a filter data storage area (weight storage section [0621])
for storing the filter data (weight data [0621])
for each (for each layer [0621])
of the hierarchical layers (the hierarchical neural network [0623])
a plurality of pieces of the filter data (weight W(2) 12 data and the weight W(3) 21,   data [0626])
is stored in one address of the filter data storage area (storage unit m12 [0622])
and a number of pieces of filter data stored in one address (stores the weight data corresponding to the number of nodes in these layers [0623])
is not same for each hierarchical layer (four nodes at the input layer, ten nodes at the hidden layer and three nodes at the output layer [0623] implies that weight data stored in each layer will be different since each layer has different number of nodes)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Falcon to incorporate the teachings of Todorokihara for the benefit of executing a hierarchical neural computation at higher speeds (Todorokihara, [0015]).

Claim 11 is rejected under 35 U.S.C 103 as being unpatentable over Falcon et al (US20160026912) in view of Todorokihara (US20090192958) and further in view of Ross (US20160342892)
Regarding claim 11, Falcon modified by Todorokihara teaches the image recognition apparatus according to claim 9, Falcon further teaches wherein the filter data is used by a common convolution operator (processing device [0107])
the convolution operator has a plurality of registers (processing device include registers for storing weight data [0107])
of fixed size (64-bit register [0032]) for storing the filter data, 
Falcon also teaches so as to allow the common convolution operator (processing device [0085])
to function as a hierarchical layer (convolutional layer [0096])
for performing different convolutional operations (for calculation of convolution [0096])
Falcon modified by Todorokihara does not explicitly teach stores a plurality of filter data used for the convolutional operation to be performed in one hierarchical layer in one-
However, Ross teaches filter data is used by a common convolution operator (circuit for performing convolution calculation, [0008], [0068]), 
the convolution operator has a plurality of registers of fixed size for storing the filter data (the circuit comprising a systolic array comprising a plurality of cells [0008], the cell can include a weight register that stores a weight input [0048]), 
stores a plurality of filter data used for the convolutional operation to be performed in one hierarchical layer in one-to-one correspondence with the plurality of registers (for each of the plurality of neural network layers, each weight input is stored inside a respective cell [0008], [0063], once the activation inputs and weight inputs are in place, the processor can perform a convolution calculation [0068]), and 
stores a plurality of filter data used for the convolutional operation to be performed in another hierarchical layer in one-to-one correspondence with the plurality of registers (for each of the plurality of neural network layers, each weight input is stored inside a respective cell [0008], [0063], once the activation inputs and weight inputs are in place, the processor can perform a convolution calculation [0068]), 
so as to allow the common convolution operator to function as a hierarchical layer for performing different convolutional operations (circuit is used to perform convolution calculations for each of the plurality of neural network layers, [0008], [0024]-[0027], [0068]).
 prefetching weights which enables a neural network processor to more efficiently perform computations (Ross, [0010]).

Claims 12 and 13 are rejected under 35 U.S.C 103 as being unpatentable over Lin et al (Proceedings of the 33rd International Conference on Machine Learning, New York, NY, USA, 2016. JMLR: W&CP volume 48) in view of Shen et al. (US20160148078) in view of Falcon et al (US20160026912) and further in view of Kato et al. (US20110239032)

	Regarding claim 12, Lin teaches a method for setting a parameter of a 
convolutional neural network which receives data, executes processing of the data, and outputs a result of the processing, the method comprising: (There are three inter-dependent parameters to determine for the ﬁxed point representation of a ﬂoating point DCN: bit width, step-size (resolution), and dynamic range, page 2, right column, third paragraph; and since the number of parameters of fc0 is very small in this experiment, we will set the bit-width to a large value, page 7, left column, first paragraph), 
 performing by a first intermediate layer of the convolutional neural network (conv1, page 7, Table 4)
performing by a second intermediate layer of the convolutional neural network (conv2, page 7, Table 4)
(for setting the bit-width of convolutional layers of this DCN, page 7, left column, last paragraph) 
a first bit width of first filter data (bit-width of layer conv1 is β1, Table 5 page 7) 
and a second bit width of second filter data (bit-width of layer conv2 is β1-5 , Table 5 page 7)
Lin does not explicitly teach a first inner product operation and a second inner 
product operation.
Shen teaches a first inner product operation and a second inner product operation (a convolution includes generation of an inner product based on the filter and the input data (abstract)) 
It would have been obvious to a person having ordinary skill in the art 
before the effective filing date of the claimed invention to have modified the method of Lin to incorporate the teachings of Shen for the benefit of a convolutional neural network that is trained to analyze input data in various different manners, such as to perform classification, regression, or other data processing (Shen, [0012])
	Lin does not explicitly teach storing the first filter data in a first storage area and
storing the second filter data in a second storage area, different from the first storage area
	Falcon teaches storing the first filter data (thirty-two-bit floating point weight value (as first filter data)) [0098])
	 in a first storage area and (“SRC1” is a first storage area [0034])
	storing the second filter data (eight-bit fixed point weight value (as second filter data) [0098]).
(“SRC2” is second storage area [0034]) different from the first storage area.
	and wherein the first bit width (thirty-two-bit floating point weight value [0098])
	and the second bit width (eight-bit fixed point weight value [0098]) are different from each other.
	Lin does not explicitly teach wherein a bank configuration and address allocation in the first area are same as a bank configuration and address allocation in the second area; 
	Kato teaches wherein a bank configuration and address allocation in the first area (a weight storage destination register indicates a storage destination address [0071], and the weight of one row of the filter kernel are loaded on the storage unit [0116]) 
	are same as a bank configuration and address allocation in the second area; (a weight storage destination register indicates a storage destination address [0071]) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin modified with Shen further modified by Falcon to incorporate the teachings of Kato for the benefit of a convolution operation circuit which can perform a high speed convolution operation by a simple configuration (Kato, [0021]).
	
Regarding claim 13, Lin modified by Shen modified by Falcon and further modified by Kato teaches the method for setting a parameter of a convolutional neural network according to claim 12,
(weights can be calculated during, for example, a learning process [0093]) 
by using the filter data having a bit width of M bits (thirty-two-bits floating point 
weight value [0098]) 
so as to obtain first learned filter data having the bit width of M bits (thirty-two-bits floating point weight values [0098] for the first dot-product [0097])
and second learned filter data having the bit width of M bits (eight-bits fixed point weight value [0098]) 
a second step of performing a first test by using the filter data prepared by reducing the bit width (weights are scaled to lower values [0098]) 
of the first learned filter data so as to set the bit width of the first filter data (setting to thirty-two-bits floating point weight values [0098]) 
based on the bit width of the filter data at a time when a result of the processing in the first test satisfies a desired condition (weight values may be scaled down in order to preserve a desired lower precision [0097]); 
and a third step of performing a second test by using the filter data prepared by reducing the bit width (scaling down the weights [0098]) 
of the second learned filter data so as to set the bit width of the second filter data (setting to eight-bits fixed point weight value [0098]) 
based on the bit width of the filter data at a time when a result of the processing in the second test satisfies a desired condition (weight values may be scaled down in order to preserve a desired lower precision [0097]).

product operation.
Shen teaches a first inner product operation and a second inner product operation (a convolution includes generation of an inner product based on the filter and the input data (abstract)) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lin to incorporate the teachings of Shen for the benefit of a convolutional neural network that is trained to analyze input data in various different manners, such as to perform classification, regression, or other data processing (Shen, [0012]). 

Claims 14 is rejected under 35 U.S.C 103 as being unpatentable over Lin et al. (Proceedings of the 33rd International Conference on Machine Learning, New York, NY, USA, 2016. JMLR: W&CP volume 48) in view of Shen et al. (US20160148078) in view of Falcon et al. (US20160026912) in view of Kato et al. (US20110239032) and further in view of Haneda et al. (US20160245652).

Regarding claim 14, Lin modified by Shen modified by Falcon modified by Kato teaches the method for setting a parameter of a convolutional neural network according to claim 13, 
Falcon teaches a second step comprises a first test by using the filter data prepared by reducing the bit width (weights are scaled to lower values [0098]) 
(setting to thirty-two-bits floating point weight values [0098]) 
and third step comprises performing a second test by using the filter data prepared by reducing the bit width (scaling down the weights [0098]) 
of the second learned filter data (eight-bits fixed point weight value [0098])
However, they do not explicitly teach reducing the bit width, by reducing a lower bit of a decimal part.
Haneda teaches reducing the bit width by reducing a lower bit of a decimal part.
(the number of bits of decimal part is reduced from 24 bits to 16 bits. That is, the bits on a lower bit side are reduced [0154])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin modified by Shen and further modified with Falcon to incorporate the teachings of Haneda for the benefit of a register unit including information register which stores the after-arithmetic physical quantity information (Haneda, [0021]) and the arithmetic processing unit that can output more correct arithmetic results (Haneda, [0191])

Claims 15 is rejected under 35 U.S.C 103 as being unpatentable over Lin et al. (Proceedings of the 33rd International Conference on Machine Learning, New York, NY, USA, 2016. JMLR: W&CP volume 48) in view of Shen et al. (US20160148078) in view of Falcon et al (US20160026912) in view of Kato et al. (US20110239032)  in view of Haneda et al (US20160245652) as applied to claim 14 and further in view of  Allen (US20050065990)

Regarding claim 15, Lin modified by Shen modified by Falcon modified by Kato and further modified by Haneda teaches the method for setting a parameter of a convolutional neural network according to claim 14.
Haneda teaches for reducing a lower bit of the decimal part. (the number of bits of decimal part is reduced from 24 bits to 16 bits. That is, the bits on a lower bit side are reduced [0154]) of the filter data
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin modified by Shen and further modified with Falcon to incorporate the teachings of Haneda for the benefit of a register unit including information register which stores the after-arithmetic physical quantity information (Haneda, [0021]) and the arithmetic processing unit that can output more correct arithmetic results (Haneda, [0191])
However, they do not explicitly teach a rounding method to a nearest point.
 Allen teaches a rounding method to a nearest point is used as a rounding method (round the floating-point result to the nearest fixed-point equivalent [0232])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin modified by Shen and modified by Falcon and further modified with Haneda to incorporate the teachings of Allen for the benefit of using a representation for the fixed-point result that stores the precision of the result in memory (Allen, [0340])
			
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121